Counsel’s motion to be relieved pursuant to People v Saunders (52 AD2d 833) on the ground that no non-frivolous issues may be raised on appeal from the judgment, Supreme Court, New York County (Herbert Adlerberg, J., at Wade and Dunaway hearings; Dorothy Cropper, J., at plea and sentence), rendered October 30, 1990, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second violent felony *291offender, to a term of from 6 to 12 years, is unanimously denied, counsel is sua sponte relieved without compensation, and new counsel is assigned to prosecute the appeal, said appeal to be argued before a new panel of Justices hearing appeals that day.
In seeking to be relieved in accordance with People v Saunders (supra), assigned appellate counsel has submitted a perfunctory brief, devoid of facts regarding the crime or the circumstances of the arrest, and conclusory in its statement that there are no non-frivolous issues which might arguably support the appeal. While we express no opinion with respect to the merits, or lack thereof, of any possible issue, counsel’s submission is inadequate to demonstrate that a conscientious examination of the record and the applicable law has been performed (see, People v Gonzalez, 47 NY2d 606; People v Carroll, 72 AD2d 710). Concur — Murphy, P. J., Ellerin, Kupferman, Kassal and Rubin, JJ.